      Case: 3:19-cr-00004-JGC Doc #: 74 Filed: 11/06/19 1 of 1. PageID #: 527




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       :   Case No.: 3:19CR-004
                                                :
                       Plaintiff,               :   JUDGE JAMES G. CARR
                                                :
v.                                              :   MOTION FOR LEAVE TO FILE
                                                :   SENTENCING MEMORANDUM
LECRON, ET AL.,                                 :   UNDER SEAL
                                                :
                       Defendant.               :

       Now comes the Defendant, Elizabeth Lecron, by and through counsel, and respectfully

requests that this Court grant her leave to file her Sentencing Memorandum under seal.

       The Defendant is requesting that the Sentencing Memorandum be filed under seal because

there is sensitive information contained in the Memorandum. Further, Defendant would like the

opportunity to freely communicate to the Court the necessary sensitive information without

concern that it may be read by other parties.

       WHEREFORE, Defendant requests leave of this Court to file her Sentencing

Memorandum under seal.

                                                    Respectfully submitted,

                                                    Stephen Newman
                                                    Federal Public Defender
                                                    Ohio Bar: 0051928

                                                    s/ Donna M. Grill
                                                    DONNA M. GRILL (#0062141)
                                                    Office of the Federal Public Defender
                                                    617 Adams Street, 2nd Floor
                                                    Toledo, Ohio 43604
                                                    (419) 259-7370 (O) 419-259-7375 (F)
                                                    E-mail: donna_grill@fd.org
